Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 22, 25-27 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ethiopia et al. (PG Pub. 2007/0173162).

Regarding claims 20, 22 and 25, Ethiopia et al. teach a method of forming a cloth comprising a nonwoven web material comprising compounding a first polymer with a second polymer, wherein the first polymer comprises an olefin homopolymer (polypropylene homopolymer) and the second polymer comprises an olefin-based plastomer (having a glass transition temperature of less than about 25 degrees Celsius to form a first polymer blend  and forming fibers from the first polymer blend and collecting them on a surface to form the nonwoven web material [Abstract, 0061-0062, 0071, 0095 and 0105-0106]. The second polymer is taught as a blend of 50-95 percent of isotactic polypropylene or random copolymer blended with 5-50 percent of a propylene based plastomer such as Vistamaxx. Vistamaxx has a glass transition of less than 25 degrees Celsius. The second polymer blend can also be an ethylene/alpha-olefin plastomer [0095]. Ethiopia et al. teach passing the nonwoven web material through a nip formed by at least one of a patterned roll with raised bonding elements and at the nip concurrently melt bonding fibers in the nonwoven web material and forming apertures in the nonwoven web material [0044]. This is further exemplified by US Patent 3,855,046 which is incorporated in Ethiopia et al. and teaches passing the nonwoven web material through a nip formed by at least one of a patterned roll with raised bonding elements and at the nip concurrently melt bonding fibers in the nonwoven web material and forming apertures in the nonwoven web material as shown in Figures 9-13 showing apertures that are formed simultaneously while passing the web through the rollers. 
While Ethiopia et al. are silent regarding the surface being a foraminous surface, it is well known in the art to use foraminous surfaces in nonwoven formation and would have been obvious to one of ordinary skill in the art at the time of the invention. Ethiopia et al. are silent 
Regarding claim 26, the fibers are monocomponent fibers [0058]. 
Regarding claim 27, the fibers are bicomponent fibers containing a sheath and a core [0101]. The sheath comprises the first and second polymer and the core comprises a third polymer being an olefin homopolymer [0103].
Regarding claim 31, the nonwoven web material contain spunbond fibers or meltblown [0025 and 0042]. 
Regarding claims 32-33, Ethiopia et al. are silent regarding the claimed lint potential and amount of residue present. However, given Ethiopia et al. teach such a similar nonwoven web made of such similar materials in by such a similar method, it is clear or obvious, the claimed lint potential and amount of residue present would be inherent to the nonwoven web of Ethiopia.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ethiopia et al. (PG Pub. 2007/0173162) in view of Thomas et al. (PG Pub. 2007/0141930).
Regarding claim 23, Ethiopia et al. are silent regarding the claimed treatment with elemental fluorine gas. However, Thomas et al. teach treating nonwoven web with elemental fluorine gas to increase the surface tension [0027]. In light of the motivation for using the elemental fluorine gas treatment as taught by Thomas et al. as described above, it therefore . 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ethiopia et al. (PG Pub. 2007/0173162) in view of Lin (PG Pub. 2005/0064186).
Regarding claim 24, Ethiopia et al. are silent regarding the claimed tackifier. However, Lin teaches inclusion of a tackifier in the fiber to improve adhesion in the nonwoven web [0015-0016]. In light of the motivation for using a tackifier compounded with the first and second polymer as taught by Lin as described above, it therefore would have been obvious to one of ordinary skill in the art at the time of the invention to use the tackifier as taught by Lin in the first and second polymer of Ethiopia et al. in order to improve adhesion of the nonwoven web and arrive at the claimed invention.  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ethiopia et al. (PG Pub. 2007/0173162) in view of Kopacz et al. (PG Pub. 2005/0148260).
Regarding claim 34, Ethiopia et al. are silent regarding the claimed texture with a textured forming wire. However, Kopacz et al. teach imparting texture on nonwoven web material with a textured forming wire in order to increase thickness and impart texture to the web. It would have been obvious to one of ordinary skill in the art to use the texture forming wire of Kopacz et al. in Ethiopia in order to increase thickness and impart texture to the web and arrive at the claimed invention. 
Claims 20, 22, 25 and 27-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Newkirk et al. (US Patent 6,417,121).
Regarding claim 20, Newkirk et al. teach a method of forming a nonwoven web material comprising compounding a first polymer with a second polymer wherein the first polymer comprises an olefin homopolymer and the second polymer comprises an olefin-based plastomer having a glass transition temperature of less than 25 degrees Celsius to form a first polymer blend Newkirk et al. teach using Fina (considered to be a plastomer), a LLDPE such as Exact and a propylene homopolymer and forming fibers from the first polymer blend and collecting the fibers onto a surface to form the nonwoven web material [Abstract, 12:25-13:10]. It is noted the first polymer can be any olefin homopolymer taught by Newkirk et al. including Fina. The second polymer can be any olefin-based plastomer taught by Newkirk et al. including propylene homopolymer. Exact has a glass transition less than 25 degrees Celsius. Newkirk et al. teach passing the nonwoven web material through a nip formed by at least on patterned roll and concurrently melt bonding fibers in the nonwoven web material and forming apertures in the nonwoven web material. Further, Newkirk et al. teach that the web is ruptured during bonding and therefore teaches concurrently melt bonding fibers in the nonwoven web material and forming apertures in the nonwoven web material as is found in US Patent 5,242,436 which is incorporated in Newkirk et al.  Newkirk et al. are silent regarding the surface being a foraminous surface, it is well known in the art to use foraminous surfaces in nonwoven formation and would have been obvious to one of ordinary skill in the art at the time of the invention. While Newkirk et al. do not disclose the claimed dust holding capacity or the amount of residue present on a surface wiped with the nonwoven web, it is clear such characteristics are present or in the alternative it would have obvious to one of ordinary skill in the art at the time of the invention such characteristics are inherent in a nonwoven web made of such similar materials made in such similar way. Further, given the cloth of Ethiopia possesses the claimed dust holding capacity, the 
Regarding claim 22, the roll is patterned with raised bonding elements. 
Regarding claim 25, the polyethylene blend of sheath comprising Exact LLDPE (or an olefin-based plastomer which is the second polymer of fourth polymer) with LLDPE homopolymer (which is the first polymer or third polymer) as Newkirk et al. teach the term “polymer” is inclusive of homopolymers, copolymers, grafted copolymers and ter polymers within the context of his invention [8:30-33 and 12:25-58]. The core comprises propylene homopolymer (or a third polymer or first polymer) and Fina (or a fourth polymer or second polymer of an olefin-based plastomer) [12:49-13:6]. 
Regarding claims 27-30,
Regarding claim 31, the nonwoven web material contains spunbond fibers or meltblown fibers.
Regarding claims 32-33, Newkirk et al. are silent regarding the claimed lint potential and amount of residue present. However, given Newkirk et al. teach such a similar nonwoven web made of such similar materials in by such a similar method, it is clear or obvious, the claimed lint potential and amount of residue present would be inherent to the nonwoven web of Newkirk et al.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Newkirk et al. (US Patent 6,417,121) in view of Thomas et al. (PG Pub. 2007/0141930).
Regarding claim 23, Newkirk et al. are silent regarding the claimed treatment with elemental fluorine gas. However, Thomas et al. teach treating nonwoven web with elemental fluorine gas to increase the surface tension [0027]. In light of the motivation for using the elemental fluorine gas treatment as taught by Thomas et al. as described above, it therefore would have been obvious to one of ordinary skill in the art at the time of the invention to use the elemental fluorine gas treatment of Thomas et al. in Newkirk et al. in order to increase the surface tension and thereby arrive at the claimed invention. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Newkirk et al. (US Patent 6,417,121) in view of Lin (PG Pub. 2005/0064186).
Regarding claim 24, Newkirk et al. are silent regarding the claimed tackifier. However, Lin teaches inclusion of a tackifier in the fiber to improve adhesion in the nonwoven web [0015-0016]. In light of the motivation for using a tackifier compounded with the first and second polymer as taught by Lin as described above, it therefore would have been obvious to one of ordinary skill in the art at the time of the invention to use the tackifier as taught by Lin in the first .  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Newkirk et al. (US Patent 6,417,121) in view of Kopacz et al. (PG Pub. 2005/0148260).
Regarding claim 34, Newkirk et al. are silent regarding the claimed texture with a textured forming wire. However, Kopacz et al. teach imparting texture on nonwoven web material with a textured forming wire in order to increase thickness and impart texture to the web. It would have been obvious to one of ordinary skill in the art to use the texture forming wire of Kopacz et al. in Newkirk et al. in order to increase thickness and impart texture to the web and arrive at the claimed invention. 
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. Applicant argues Ethiopia and Newkirk do not teach the claimed method of concurrently melt bonding fibers in the nonwoven web material and forming apertures in the nonwoven web material. As set forth above, Newkirk and Ethiopia teach he claimed method of concurrently melt bonding fibers in the nonwoven web material and forming apertures in the nonwoven web material. Therefore, the present claims are not patentable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789